Third District Court of Appeal
                               State of Florida

                       Opinion filed October 19, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D22-0019
                       Lower Tribunal No. 16-13500
                          ________________


                          Tirza Ventures LLC,
                                  Appellant,

                                     vs.

         Deutsche Bank National Trust Company, etc.,
                                  Appellee.



     An Appeal from the Circuit Court for Miami-Dade County, Spencer Eig,
Judge.

     Freeman Law Group, and Anya Freeman, for appellant.

      Bitman O'Brien & Morat, PLLC, and Allison Morat (Lake Mary), for
appellee.


Before EMAS, LOGUE, and MILLER, JJ.

     PER CURIAM.
     Affirmed. See Applegate v. Barnett Bank of Tallahassee, 377 So. 2d

1150, 1152 (Fla. 1979); see also U.S. Bank Nat’l Ass’n for Lehman XS Tr.

Mortg. Pass-Through Certificates, Series 2007-16N v. Morelli, 249 So. 3d

717, 720 (Fla. 3d DCA 2018); Bank of N.Y. Mellon Corp. v. Anton, 230 So.

3d 502, 504 (Fla. 3d DCA 2017); Bank of N.Y. Mellon Corp. v. Arnoux, 257

So. 3d 1179, 1180 (Fla. 3d DCA 2018).




                                   2